     Douglas M. Wade, SBN 183107
1    LAW OFFICES OF DOUGLAS M. WADE, PLC
2    500 N. State College Blvd., Suite 1100
     Orange, California 92868
3    Telephone: (714) 453-9144
     Fax: (949) 209-1993
4    Email: doug@dmwadelaw.com
5    Attorney for: Defendant Cissy Steele
6
7                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF CALIFORNIA
8
9      JANE DOE,                                  )   Case No. 20CV1818-MMA-MSB
                                                  )
10                         Plaintiff,             )
11                                                )   DECLARATION OF DOUGLAS M.
                                                  )   WADE IN SUPPORT OF MOTION TO
                           v.
12                                                )   WITHDRAW AS COUNSEL FOR
                                                  )   DEFENDANT CISSY STEELE
13     CISSY STEELE AKA CISSY GERALD;             )
       DIABOLIC VIDEO PRODUCTIONS,                )   Date: June 7, 2021
14     INC; BLACK ICE LTD; ZERO                   )   Time: 2:30 p.m.
       TOLERANCE ENTERTAINMENT,                   )   Dept.: 3D
15     INC.; THIRD DEGREE FILMS; AND              )   Judge: Hon. Michael M. Anello
16     ELEGANT ANGEL, INC.                        )
                                                  )   Complaint Filed: September 15, 2020
17                                                )   Trial Date: NDS
                           Defendant.
                                                  )
18                                                )
       __________________________________         )
19
20         I, Douglas M. Wade, declare as follows:
21         1. I am counsel of record for Defendant Cissy Steele in the above-entitled action.
22         2. I have personal knowledge of all facts stated in this declaration, and if called to
23   testify, I could and would testify competently thereto.
24         3. My firm was retained by Defendant Cissy Steele after she was served with the
25   summons and complaint in this matter.
26         4. I caused Ms. Steele’s Answer to the Complaint to be filed December 21, 2020
27   and have represented her continuously to this date.
28
                                                 1
00         DECLARATION OF DOUGLAS M. WADE IN SUPPORT OF MOTION TO
               WITHDRAW AS COUNSEL FOR DEFENDANT CISSY STEELE
1           5. I have communicated with Ms. Steele, both in writing and verbally, about the
2    case, the allegations against her, and her defense. I have provided information and
3    advice as to the facts, applicable law, and recommended courses of action.
4           6. Ms. Steele has been informed that she is an unindicted co-conspirator in a
5    criminal case pending in the State of New York entitled Jane Doe Nos. 1-57 v. Peter
6    Nygard, et al., 210-CV-201285 (SDNY-ER). Defendant also is informed that there are
7    pending related civil case(s) involving Peter Nygard which have been stayed as a result
8    of the criminal action.
9           7. Plaintiff’s counsel has advised that his firm is cooperating with the Department
10   of Justice in the above referenced criminal action naming Peter Nygard.
11          8. Plaintiff’s counsel has advised that his firm intends to use discovery in the
12   criminal matter and other related case(s) in this action.
13          9. I have informed Defendant Steele that my firm lacks the necessary criminal law
14   experience to provide effective representation of counsel in this matter. Ms. Steele has
15   been advised that the firm needs to withdraw as counsel. She has indicated that she has
16   been in contact with a possible substitute attorney.
17          10. I have informed counsel for Plaintiffs and for the other Defendants of our need
18   to withdraw as counsel, and counsel have advised that they do not oppose our
19   withdrawing as counsel of record for Ms. Steele.
20          10. Ms. Steele requires time to retain alternate counsel and a continuance of the
21   Exchange Deadline, the ENE, and all other pending deadlines of 60 to 90 days should be
22   sufficient.
23          11. As of the time of this writing, the identity of Jane Doe has yet to be disclosed
24   to counsel making compliance with the Exchange Deadline, the ENE, and all other
25   pending deadlines impossible.
26          11. Ms. Steele agreed to pay fees and costs of defense as part of the retainer
27   agreement for my services. As of this date, Ms. Steele’s account has been past due since
28
                                                  2
00         DECLARATION OF DOUGLAS M. WADE IN SUPPORT OF MOTION TO
               WITHDRAW AS COUNSEL FOR DEFENDANT CISSY STEELE
1    January 1, 2021.
2
3    Dated: April 30, 2021       LAW OFFICES OF DOUGLAS M. WADE
4
                                 s/Douglas Wade______________________
5                                Douglas M. Wade
                                 Counsel for Defendant, Cissy Steele
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                      3
00         DECLARATION OF DOUGLAS M. WADE IN SUPPORT OF MOTION TO
               WITHDRAW AS COUNSEL FOR DEFENDANT CISSY STEELE
Exhibit “1”
                                                        Thursday, April 29, 2021 at 16:53:26 Paciﬁc Daylight Time


Subject:    RE: Dra( Joint Discovery Plan (Doe/Steele)
Date:       Thursday, April 29, 2021 at 4:24:15 PM Paciﬁc Daylight Time
From:       Deborah Dixon <ddixon@thegomezﬁrm.com>
To:         Douglas M. Wade <doug@dmwadelaw.com>, Greg Gutzler <ggutzler@dicelloleviT.com>,
            pcambria@lglaw.com <pcambria@lglaw.com>, jbrown@lglaw.com <jbrown@lglaw.com>
CC:         Lisa Haba <lisahaba@habalaw.com>, Kelly McDaniel <kmcdaniel@thegomezﬁrm.com>
AFachments: image001.png, image002.jpg, image003.png, image004.jpg, image005.png

Doug:

Plain[ﬀs are not planning to oppose your mo[on to withdraw as counsel, if necessary to ﬁle, and understand
you are ﬁling a mo[on to seek a con[nuance to allow Ms. Steele [me to ﬁnd new counsel. We believe 30
days would be more than suﬃcient for her to ﬁnd new counsel, but do not oppose a request for a 60 day
con[nuance.

In regards to your request to include the Peter Nygard criminal case, we agree and will add that case to #8 as
well as related.

Thank you.

~Deborah


From: Douglas M. Wade <doug@dmwadelaw.com>
Sent: Thursday, April 29, 2021 3:53 PM
To: Greg Gutzler <ggutzler@dicelloleviT.com>; Deborah Dixon <ddixon@thegomezﬁrm.com>;
pcambria@lglaw.com; jbrown@lglaw.com
Cc: Lisa Haba <lisahaba@habalaw.com>; Kelly McDaniel <kmcdaniel@thegomezﬁrm.com>
Subject: Re: Dra( Joint Discovery Plan (Doe/Steele)

Greg:

I’m not interested in arguing, nor deba[ng these issues. My email, and request, do not miss the mark.
Plain[ﬀs counsels’ ongoing failure to iden[fy all cases involving like facts and issues in the Joint Discovery
plan – even a(er being pressed to do so in during our meet and confer – misses the mark.

As for the rela[onship to what Jane Doe is or isn’t claiming vis-à-vis Peter Nygard, Plain[ﬀ counsel have
communicated that Ms. Steele is:

        Is an uniden[ﬁed / unnamed co-conspirator in the Peter Nygard criminal indictment, and
        Plain[ﬀs counsel have evidence that my client’s name is on a passenger manifest traveling on Peter
        Nygard’s private plane allegedly being used to transport to Peter Nygard for non-consensual ac[vi[es
        as alleged in the Criminal Inditement.

Plain[ﬀs’ counsel also indicated their intent to use the discovery in this case (and discovery in the other
related cases) as against my client. Plain[ﬀs counsel has indicated that they are coopera[ng with the DOJ,
that the DOJ is monitoring this case, and that all ﬁlings and discovery may (or will) give rise to a criminal
inditement of Ms. Steele. This later statement is enough to merit lis[ng the criminal case against Peter
Nygarad as a related case.

                                                                                                                 Page 1 of 5
Please amend the Propose Joint Discovery Plan so it iden[ﬁes and lists all poten[ally related cases, criminal
and civil. It is up to the Court to determine what it ﬁnds or does not ﬁnd to be related. List the case to which
counsel agree is related, but you are also required to list the cases which Defendants understand to be
related. This includes the Nygard Criminal case and every other civil mater against Nygard men[oned in our
meet and confer discussions. Thank you.

As previously indicated, I will request a con[nuance of all maTers in this case to permit my client [me to
obtain other counsel, or to give us [me with have a mo[on to withdraw heard. This will be ﬁled as soon as it
can be prepared – no later than tomorrow morning PST – which is [mely following the Court’s order for such
a request. I have asked if Plain[ﬀs’ counsel will agree to the countenance on this grounds, or if it opposes it. I
have yet to have an answer, and will so inform the Court. I will leave it up to Ms. Steele’s new counsel to
decide if he/she wishes to move for a stay. However, I will request it of the Court as I believe it is appropriate
– and will of course note your objec[ons.

Doug Wade




Law Offices Douglas M. Wade,
A Professional Law Corporation
500 N. State College Blvd., Ste 1100
Orange, CA 92868 T.714.453.9144. F.949.209.1993
www.dmwadelaw.com


From: Greg Gutzler <ggutzler@dicelloleviT.com>
Date: Thursday, April 29, 2021 at 2:54 PM
To: "Douglas M. Wade" <doug@dmwadelaw.com>, Deborah Dixon <ddixon@thegomezﬁrm.com>,
"pcambria@lglaw.com" <pcambria@lglaw.com>, "jbrown@lglaw.com" <jbrown@lglaw.com>
Cc: Lisa Haba <lisahaba@habalaw.com>, Kelly McDaniel <kmcdaniel@thegomezﬁrm.com>
Subject: RE: Dra( Joint Discovery Plan (Doe/Steele)

Doug,

Your email misses the mark. I represent my client and will continue doing so. You can
represent your client how you see fit. I won’t do your work for you.

          Greg G. Gutzler
          DICELLO LEVITT GUTZLER
          646.933.1000

This transmission may contain privileged and confidential information meant for the intended
recipient only. If you have received this email in error, please notify the sender and
permanently delete this email and any attachments.




From: Douglas M. Wade <doug@dmwadelaw.com>
Sent: Thursday, April 29, 2021 5:35 PM
To: Greg Gutzler <ggutzler@dicelloleviT.com>; Deborah Dixon <ddixon@thegomezﬁrm.com>;
pcambria@lglaw.com; jbrown@lglaw.com

                                                                                                              Page 2 of 5
Cc: Lisa Haba <lisahaba@habalaw.com>; Kelly McDaniel <kmcdaniel@thegomezﬁrm.com>
Subject: Re: Dra( Joint Discovery Plan (Doe/Steele)

Greg:

None of the counsel present speak on behalf of the DOJ. I wouldn’t presume to do so. Please conﬁrm that
whether any of the civil cases have been stayed, and please explain how the facts in that / those cases diﬀer
and do not cross-over with the claims made by Jane Doe in the instant ac[on. If you cannot clearly do so, a
stay is merited.

Doug




Law Offices Douglas M. Wade,
A Professional Law Corporation
500 N. State College Blvd., Ste 1100
Orange, CA 92868 T.714.453.9144. F.949.209.1993
www.dmwadelaw.com


From: Greg Gutzler <ggutzler@dicelloleviT.com>
Date: Thursday, April 29, 2021 at 1:58 PM
To: "Douglas M. Wade" <doug@dmwadelaw.com>, Deborah Dixon <ddixon@thegomezﬁrm.com>,
"pcambria@lglaw.com" <pcambria@lglaw.com>, "jbrown@lglaw.com" <jbrown@lglaw.com>
Cc: Lisa Haba <lisahaba@habalaw.com>, Kelly McDaniel <kmcdaniel@thegomezﬁrm.com>
Subject: RE: Dra( Joint Discovery Plan (Doe/Steele)

Hi Doug,

We don’t agree about your claim that this case should be stayed. If the DOJ wanted to
seek a stay, they could have done so, but have not.

We will confer on the other issue you raised at the end of your email.

          Greg G. Gutzler
          DICELLO LEVITT GUTZLER
          646.933.1000

This transmission may contain privileged and confidential information meant for the intended
recipient only. If you have received this email in error, please notify the sender and
permanently delete this email and any attachments.




From: Douglas M. Wade <doug@dmwadelaw.com>
Sent: Thursday, April 29, 2021 4:38 PM
To: Deborah Dixon <ddixon@thegomezﬁrm.com>; pcambria@lglaw.com; jbrown@lglaw.com
Cc: Lisa Haba <lisahaba@habalaw.com>; Greg Gutzler <ggutzler@dicelloleviT.com>; Kelly McDaniel
<kmcdaniel@thegomezﬁrm.com>
Subject: Re: Dra( Joint Discovery Plan (Doe/Steele)


                                                                                                          Page 3 of 5
Counsel:

Proposed Joint Discovery Plan, Item 8: The criminal indictment and pending NY Criminal case as against Peter
Nygard and every other civil case seeking compensa[on for alleged wrongdoing commiTed by or at
proper[es owned by Nygard in which Jane Doe claims to be involved or otherwise circumstance or evidence
which may be used in this case to prove any element of any cause of element needs to be listed as a related
case. It is my understanding there is at least one addi[onal civil maTer already pending which needs to be
added to this list.

Stay Pending Resolu[on of the Criminal Case

It is my understanding that the related NY Civil Case has been stayed pending resolu[on of the NY Criminal
maTer. Please advise if my understanding is correct. Thank you.

Of note: If the NY civil case has been stayed, a stay of the instant ac[on pending resolu[on of the NY Criminal
case against Peter Nygard is also appropriate as they involve and at least in part arise from the same facts.

Con[nuance To Permit Cissy Steele to Find Other Counsel Or to Permit Us to Withdraw

Given my personal and my ﬁrms’ lack of apparently needed criminal law experience in order to advise Ms.
Steele, we have advise Ms. Steele of our need to withdraw as her counsel in this maTer. We would like to give
Ms. Steele [me to retain alternate counsel, and if she cannot do so in a reasonable period of [me, we will
have no choice but to bring a mo[ont to withdraw as counsel. We therefore ask, and will ask the Court to
con[nue the Exchange Deadline, the ENE, and all other maTers pending our withdrawl. A 60 to 90 day
con[nuance should be suﬃcient.

Please advise if you have any obejc[ons to the above.

Thank you.

Doug Wade




Law Offices Douglas M. Wade,
A Professional Law Corporation
500 N. State College Blvd., Ste 1100
Orange, CA 92868 T.714.453.9144. F.949.209.1993
www.dmwadelaw.com


From: Deborah Dixon <ddixon@thegomezﬁrm.com>
Date: Monday, April 26, 2021 at 3:26 PM
To: "Douglas M. Wade" <doug@dmwadelaw.com>, "pcambria@lglaw.com" <pcambria@lglaw.com>,
"jbrown@lglaw.com" <jbrown@lglaw.com>
Cc: Lisa Haba <lisahaba@habalaw.com>, Greg Gutzler <ggutzler@dicelloleviT.com>, Kelly McDaniel
<kmcdaniel@thegomezﬁrm.com>
Subject: Dra( Joint Discovery Plan (Doe/Steele)

Counsel:

                                                                                                           Page 4 of 5
Thank you for the [me you spent on Friday mee[ng and conferring on the Proposed Joint Discovery Plan.
ATached is the dra( for your review and edits.

We will ﬁle on Friday so please send back to the group any edits by Thursday so we can ﬁnalize them and add
diﬀerent sec[ons if necessary (we hope to avoid that) and we can ﬁle on Friday. We will send back to
everyone before we ﬁle.

Thank you.



Deborah Dixon, Esq.
Gomez Trial AForneys
D: 619.727.6487




                                                                                                        Page 5 of 5
